 



Exhibit 10(ai)
AMENDMENT NO. 1
TO
THE LAMSON & SESSIONS CO.
NONQUALIFIED DEFERRED COMPENSATION PLAN
(POST-2004)
          THIS AMENDMENT is made this 15th day of February, 2007, by The Lamson
& Sessions Co. (hereinafter referred to as the “Company”);
WITNESSETH:
          WHEREAS, the Company maintains The Lamson & Sessions Co. Nonqualified
Deferred Compensation Plan (Post-2004) (hereinafter referred to as the “Plan”);
and
          WHEREAS, the Company reserved the right to make amendments thereto.
          NOW, THEREFORE, the Company hereby amends the Plan as follows,
effective January 1, 2007, unless another date is specified.
I.
          Section 2.21 of the Plan is hereby amended in its entirety to provide
as follows:

  2.21   “Trust Agreement” shall mean the Trust Agreement or Agreements between
the Company and the Trustee in connection with the Plan.

II.
          Section 2.22 of the Plan is hereby amended in its entirety to provide
as follows:

  2.22   “Trustee” shall mean National City Bank, any corporate successor to a
majority of its trust business, or any successor Trustee hereunder, or any
trustee designated by the Company to hold assets in connection with the Plan.

III.
          Section 4.1 of the Plan is hereby amended in its entirety to provide
as follows:

  4.1   COMPANY MATCHING CONTRIBUTIONS. For members of the Leadership Council
who participate in this Plan, the Company will match 20% of the Annual Incentive
Compensation deferred by such Participant which is hypothetically invested in
Common Shares pursuant to Section 5.4, and use such amount to issue Restricted
Shares (as such term is defined in the 1998 Plan) to the Participant. Such
Restricted Shares will be issued under the 1998 Plan and will be subject to the
terms and conditions set forth in the 1998 Plan.

 



--------------------------------------------------------------------------------



 



IV.
          Section 5.1 of the Plan is hereby amended in its entirety to provide
as follows:
5.1 CONTRIBUTIONS. In order to provide assets from which to fulfill its
obligations to the Participants and their beneficiaries under the Plan, the
Company may establish a trust by a Trust Agreement with a Trustee, to which the
Company may, in its discretion, contribute cash or other property, including
Common Shares issued by the Company, to provide for the benefit payments under
the Plan.
V.
          The second sentence of Section 5.2 of the Plan is hereby amended to
read as follows:
Amounts deferred by each Participant or contributed by the Company shall be
credited to such Participant’s Deferred Compensation Account.
          IN WITNESS WHEREOF, the Company, by its duly authorized officers, has
caused this Amendment to be executed as of the day and year first written above.

                  THE LAMSON & SESSIONS CO.
 
           
 
  By:   /s/ Eileen E. Clancy    
 
           
 
      Eileen E. Clancy      
 
  Its:   Vice President    

 